UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended March 31, 2011 Commission File No. 0-22179 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 58-2029543 (I.R.S. Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia30092 (Address of principal executive offices) (Zip Code) (770)242-8723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-12 of the Exchange Act (Check one): Large Accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] As of May 10, 2011, the registrant had outstanding 48,448,685 shares of Common Stock. GUIDED THERAPEUTICS, INC. AND SUBSIDIARY INDEX Part I.Financial Information 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) - March 31, 2011 and December 31, 2010 3 CondensedConsolidated Statements of Operations (Unaudited) Three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2011 and 2010 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 Part II. Other Information 16 Item 1.Legal Proceedings 16 Item 1A.Risk Factors 16 Item 5. Other Information
